—Order, Supreme Court, New York County (Carmen Ciparick, J.), entered June 20, 1991, granting defendants’ motion for summary judgment, unanimously affirmed, without costs.
Defendants’ motion for summary judgment was properly granted in the absence of proof of malice sufficient to overcome the qualified privilege under which the employee evaluation was prepared (see, Trails W. v Wolff, 32 NY2d 207, 221). Nor did plaintiff adduce any proof that any of the statements in issue were uttered negligently. Concur — Murphy, P. J., Carro, Ellerin, Kupferman and Asch, JJ.